Citation Nr: 1524465	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to initial rating in excess of 10 percent for left lower extremity radiculopathy, prior to June 30, 2014. 

3.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy, from June 30, 2014.  

4.  Evaluation of degenerative disc disease of the lumbar spine post L3-L4-L5 discectomy, rated as 100 percent disabling from January 31, 2010 to February 28, 2010, and as 20 percent disabling from March 1, 2010.  

5.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1974 to December 1976, and from September 1980 to September 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for sleep apnea.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.

This appeal to the Board also arose from a September 2011 rating decision in which the RO granted service connection for bilateral hearing loss assigned an initial, 0 percent (noncompensable) rating, effective January 5, 2011; granted service connection for tinnitus and assigned an initial, 10 percent rating, effective June 30, 2010; and assigned a temporary total (100 percent) rating for degenerative disc disease of the lumbar spine degenerative disc disease of the lumbar spine, from January 31, 2010 to February 28, 2010, a 20 percent rating effective March 1, 2010, then proposed to reduce the rating to 10 percent.  Additionally, the RO denied a rating in excess of 10 percent for left lower extremity neuropathy and for a total rating based on individual unemployability (TDIU).  In October 2011, the Veteran filed an NOD; however, the RO did not issue an SOC addressing the ratings assigned in September 2011. 

Subsequently, in January 2012, the RO reduced the rating for the lumbar spine disability from 20 to 10 percent, effective April 1, 2012.  However, in October 2014, the RO found clear and unmistakable procedural error in the rating reduction and restored the 20 percent rating, effective March 1, 2010. 

The Veteran withdrew the NOD on the issues of a higher initial rating for tinnitus and for a TDIU in June 2014.

In July 2014, the RO granted a rating of 20 percent for left lower extremity radiculopathy, effective June 30, 2014.  An SOC addressing this claim was issued in July 2014, and the Veteran filed a substantive appeal (via VA Form 9) in August 2014.  

In February 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  On the record during the Board hearing, the Veteran withdrew from his appeal of higher initial ratings for bilateral hearing loss and tinnitus.  

As regards characterization of the matters remaining on appeal, the Board notes that, although the RO granted a higher rating for left lower extremity radiculopathy from June 30, 2014, inasmuch as a higher rating is available for left lower extremity radiculopathy before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal involving evaluation of left lower extremity radiculopathy as encompassing the second and third matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, although the Veteran purportedly withdrew claims from appeal, to include the claim for a TDIU, in June 2014, approximately 8 months later, during the February 2015 Board hearing, the Veteran testified that he had not been able to work because of his service-connected disabilities.  Given this, and because the RO had yet to issue the Veteran an SOC on these matters at the time of the hearing, the Board accepts the Veteran's testimony as nullifying  the earlier withdrawal on the matter of his entitlement to a TDIU. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

The Board's decision addressing the issues of service connection for sleep apnea and for higher ratings for left lower extremity radiculopathy is set forth below.  The claim involving evaluation of the Veteran's degenerative disc disease of the lumbar spine post L3-L4-L5 discectomy and the claim for a TDIU-for which the Veteran has completed the first of two actions to place these matters in appellate status-are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's sleep apnea first manifested after active service and was not caused or aggravated by any aspect of service. 

3.  Prior to November 27, 2012, the Veteran's service-connected left lower extremity radiculopathy and neuropathy associated with the sciatic nerve was manifested by a mild loss of sensation and reflexes in the left lower leg with no loss of strength, muscle atrophy, or motor control of the knee and foot. 

4.  Since November 27, 2012, the Veteran's service-connected left lower extremity radiculopathy and neuropathy associated with the sciatic nerve has been manifested by mild incomplete paralysis with loss of sensation and reflexes in the left lower leg, requiring additional symptom control by an implanted stimulator and a morphine pump, but no loss of strength, muscle atrophy, or motor control of the knee and foot. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy, prior to November 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.1124a, Diagnostic Code 8520 (2014). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for 20 percent but no higher rating for left lower extremity radiculopathy, from November 27, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.1124a, Diagnostic Code 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini,
18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In July 2009, the RO provided a timely notice that met the requirements.  The notices provided all five criteria to substantiate claims for service connection, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice also contained general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In March 2011, the RO provided a notice that explained the criteria for a temporary total rating for convalescence following surgical treatment, and in August 2011, a notice further addressed neurological complications of the lumbar spine disease.  

After the September 2011 initial decision on the claim for increased ratings for left lower extremity radiculopathy and a July 2014 award of increased ratings, the July 2014 SOC set forth the specific criteria for higher ratings for the neurologic deficits.  Although adjudicative documents many not substitute for timely notice, the Veteran was afforded the opportunity to respond including during the February 2015 Board hearing and demonstrated actual knowledge of the requirements for a higher rating.  Therefore, any timing error in providing the specific rating criteria is not prejudicial.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, Social Security Administration (SSA), and VA treatment records, the latter through December 2012.  In addition, the Veteran was provided VA examinations or opinions obtained in August 2008, September 2009, September 2011, and June 2014.  The sleep apnea and lumbar spine/neuropathy examinations and opinions are in the aggregate adequate because they included a review of the claims, accurate summary of the history of the low back and left leg disabilities including the Veteran's lay reports of symptoms and loss of function, and clinical observations that can be applied by the adjudicator the applicable rating criteria.   The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required. 

With respect to the February 2015 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)(2014), and that the hearing was legally sufficient.

During the February 2015 hearing, the undersigned identified all issues on appeal.  Also, information was solicited regarding the Veteran's claimed disorders, addressing his activities, symptoms, and treatment during active service, why he believed the disabilities warranted service connection or increased ratings, and whether there was any pertinent, outstanding evidence available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veteran acknowledged that a medical opinion regarding the etiology of sleep apnea was necessary, and the undersigned held the record open for 60 days for submission of additional evidence.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be obtained prior to the Board's adjudication of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 


II.  Service Connection

The Veteran served in the U.S. Navy as an electronics technician aboard ships and ashore in repair facilities.  He contended that his sleep apnea first manifested during active duty service and was misdiagnosed as sinusitis. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain identified chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Service treatment records are silent for any symptoms, diagnoses, or treatment for sleeplessness, daytime sleepiness, or snoring except on one occasion in June 1984 when the Veteran reported insomnia due to marital problems.   Service treatment records do show that the Veteran sought treatment on many occasions for nasal congestion and drainage starting in 1974 and continuing throughout active service.  Symptoms often included sore throat.  Diagnoses included tonsillitis, upper respiratory infection, colds, and most frequently sinusitis.  X-rays obtained in 1982 and 1983 showed no gross abnormalities but with some mucous retaining cysts.  A comprehensive "sinus series" of tests was evaluated by clinicians as maxillary sinusitis with no other abnormalities.  In an August 1994 discharge physical examination, the Veteran reported a history of chronic sinusitis, but the examiner noted no current sinus abnormalities.  

In April 2008, the RO receive the Veteran's claim for service connection for sinusitis.  In August 2008, a VA physician noted a review of the claims file that included the service treatment records and the Veteran's report of chronic congestion since service with the most recent treatment provided in February 2008.  He reported symptoms of nasal congestion, sneezing, sinus pain and tenderness, and difficulty breathing.  On examination, the physician noted no obstructions, nasal polyps, hypertrophy, turbinates, infection, or scarring, or deformity of the nose.  The physician found no objective evidence of a chronic sinus disorder.  In November 2008, the RO denied service connection for sinusitis because there was no competent evidence of a current sinus disability.  

The RO received the Veteran's claim for service connection for sleep apnea in June 2009.  The Veteran started VA primary care in February 2009.  A clinic physician noted the history of treatment for sinusitis, X-ray indications of cysts in the 1980s, and the most recent infection in December 2008.  The Veteran reported using a variety of antihistamine and steroid nasal sprays.  The Veteran also reported heavy snoring and daytime sleepiness.  The physician ordered a VA sleep study.  In March 2009, a VA pulmonary specialist noted the Veteran's report of daytime sleepiness, falling asleep at work, poor sleep quality, leg restlessness, and morning headache for "many years" that was progressively worsening.  On examination, the specialist noted that the Veteran was obese and had a severe deviated septum to the right.  A VA sleep study was performed in May 2009.  The reviewing physician diagnosed mild to moderate obstructive sleep apnea and prescribed an auto-adjusting positive airway pressure device.  

In an undated letter received in  September 2009, the Veteran's spouse noted that she knew the Veteran since 1995 and that based on VA testing, discussions with the VA primary care physician, and personal observations that the correct diagnosis for the Veteran's snoring, restlessness, leg kicking, interrupted breathing, daytime sleepiness, heartburn, morning or night headaches, sore throat, loss of memory and concentration was obstructive sleep apnea and that treatment for that disorder "... resolved all of the issues that we believed for a long time was sinus related."   

In February 2010, SSA granted the Veteran disability benefits for lumbar spine and foot disabilities.  The SSA records contain statements by the Veteran that he had been diagnosed with sleep apnea but that he ceased work in April 2009 because of orthopedic disabilities.   There was no mention of falling asleep at work or copies of the VA sleep studies and evaluation.  

During the February 2015 Board hearing, the Veteran testified that sleep apnea was not a known disorder prior to 1992 and that Navy corpsmen diagnosed sinusitis for anything affecting the sinuses.  He testified that when he had headaches, he sought treatment and was prescribed medication.  He stated that the symptoms in service so closely mimicked sleep apnea that had he undergone a sleep study in service and had sleep apnea been a recognized disease, he would have correctly been diagnosed with sleep apnea and not sinusitis.  He also stated that his wife prepared a letter reporting that his sleep had improved with the use of the positive pressure device.  

The Veteran submitted a written statement later the same month with a waiver of initial RO consideration.  He noted that he had experienced shortness of breath, snoring, interrupted sleep, lack of rest, and headaches throughout his military career.  He noted that his VA primary care physician told him that he had sleep apnea and not sinusitis and had ordered a sleep study accordingly.  In a March 2015 letter, the Veteran's current VA sleep medicine physician noted only that the Veteran reported symptoms of daytime sleepiness, waking up choking, morning headaches and heavy snoring since the 1970s and that treatment with the positive pressure device improved the symptoms. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for sleep apnea must be denied. 

The Veteran is competent and credible to report his observed symptoms during and after active service.  The Veteran's spouse is likewise competent and credible to report her observance of the Veteran's snoring, daytime sleepiness, restlessness, and other symptoms as noted in her letter, although she did not know the Veteran or observe the symptoms during his active service.  The Board finds that the Veteran's statement in March 2013 that he experienced daytime sleepiness, excessive snoring, interrupted sleep, and lack of rest throughout his service is not credible because he was treated many times in service and examined in 1994 and 2008 and did not include these symptoms when being treated for sinusitis when he had the opportunity to do so.  Although he and his spouse may sincerely believe that the Veteran's symptoms during service mimicked those noted in 2009 and that he was misdiagnosed during service, neither the Veteran nor his spouse is competent to determine a correct diagnosis from an array of symptoms as this requires medical training.  They are also not competent to conclude that Navy medical professionals always diagnosed sinusitis for anything affecting the sinus.  Moreover, from a lay reading of the records, his symptoms were not the same during service and in 2009.  

Maxillary sinusitis is an inflammation of the sinus on either side of the middle meatus of the nasal cavity.  Dorland's Illustrated Medical Dictionary, 1707-08 (30th Ed. 2003).  Obstructive sleep apnea results from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during sleep, primarily in middle-aged obese individuals with male predominance.  Id. at 115.  The nasal septum is the partition separating the two nasal cavities in the midplane, composed of cartilaginous, membranous and bony parts.  Id. at 1683.  A lay reading of the definitions of the three diagnosed disorders shows that they are quite different even though they are all associated with the airway.  In the Veteran's case, inflammation of the sinus membranes occurred in service during an infection or irritation lasting continuously over several days, while the collapse of the airway and inhibition of muscle tone occurred only at night and was not reported or noted in service.  The deviation of the septum is a structural abnormality that would be noted on inspection or imaging studies and was not noted during service or until March 2009 by the VA specialist.   

During active service, the Veteran sought treatment for nasal congestion and drainage with sore throat and headache noted by clinicians to be consistent with colds, upper respiratory infections, and sinus inflammation.  These recurring symptoms were not limited to nighttime periods and were consistently diagnosed by medical professionals as maxillary sinusitis.  These diagnoses were confirmed by testing and imaging studies that also showed nasal inflammation and cysts.  Symptoms at that time did not include daytime or work sleepiness, restless sleep, leg kicking, loss of concentration, or excessive snoring.  Although orthopedic symptoms impaired his performance as an electronic systems technician, there is no lay or medical evidence that his demanding military work repairing combatant vessels was impaired by sleepiness or decreased concentration.  This is in contrast to the array of symptoms reported to his VA physician in February 2009 that included the onset of daytime sleepiness, snoring, choking, leg kicking, and restlessness.  

The Board places greatest probative weight on the findings of medical examiners during and after service who diagnosed sinusitis during service and sleep apnea starting in 2009.  Contrary to the Veteran's contentions, the post-service VA examiners in 2009, his current sleep disorder physician in 2015 did not find that he was misdiagnosed in service or that the symptoms of sinusitis and sleep apnea are so similar as to lead to a possible misdiagnosis.  

Furthermore, no medical opinion in this regard is required.  VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Federal Circuit held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  The Federal Circuit stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A[ ] which deals with the veteran's current disability, rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the veteran's disability 'may be associated' with the veteran's active military service."  Id. at 1277.  The Federal Circuit maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.

Here, the second element to require additional medical opinion is not met because the Veteran's symptoms in service were thoroughly evaluated and clearly diagnosed by competent medical practitioners as sinusitis and not obstructive sleep apnea or any form of muscle airway contraction during sleep or a deviated septum.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a physician to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service.  

For all of the foregoing reasons, the Board finds that the claim for service connection for sleep apnea must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As the RO has already assigned staged ratings for the Veteran's left leg radiculopathy, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.  

Medical evidence includes references to sciatic nerve root impingement.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for foot drop and no active movement below the knee. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a (2014).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a rating for left lower extremity radiculopathy and neuropathy prior to November 27, 2012 must be denied, but that a 20 percent, but not higher, is warranted effective November 27, 2012, the date of medical evidence demonstrating increased severity of the disability.   

Service treatment records show that the Veteran injured his lower back in lifting accidents in 1981 and 1985, the latter injury involving a herniated disc.  The Veteran reinjured his back in a fall in 1991 and underwent a lumbar spine discectomy in April 1992.  After two periods of limited duty, a medical evaluation board found that the Veteran was unfit for further service because of limitations imposed by lumbar disc deficits with radiating pain and numbness of the left lower extremity.  The Veteran was granted early retirement and received an honorable discharge in September 1994.  

Private treatment records showed that the Veteran underwent additional lumbar discectomies, laminectomies, and fusion in 2003 and 2007.  

The RO received the Veteran's claim for service connection for degenerative disc disease, sciatic nerve impingement, and left lower extremity neuropathy in April 2008.  In August 20008, a VA physician noted a review of the claims file, accurately summarized the history during and after service, and the Veteran's reports of worsening back pain radiating to the left leg.  The Veteran was able to walk up to one mile with a normal gait but had difficulty lifting and carrying.  A clinical neurologic examination was normal except for a mild loss of fine touch sensitivity in the left lower leg.  The physician diagnosed left lower extremity radiculopathy associated with the L5 disc.  In November 2008, the RO granted service connection for residuals of lumbar disc disease and for left lower extremity radiculopathy and assigned a 10 percent rating for each disability, effective April 23, 2008, the date of receipt of the claim for service connection. 

In February 2009, the Veteran established primary care at a VA clinic. In a detailed initial assessment, a VA physician noted the Veteran's report of radiating pain to the left buttock and left lateral thigh with a feeling that the left leg was weaker than the right.  There were no bowel or bladder deficits.  The Veteran reported using medication prescribed by his private physician for neurologic symptoms.  On examination, the physician noted a normal gait and normal motor and sensory responses and advised reducing the medication dose to limit other complications. 

Although the Veteran did not express disagreement with the initial ratings, in June 2009, the RO received the Veteran's claim for increased ratings for residuals of the lumbar spine discectomies because of worsening symptoms since the last examination.  In correspondence in August 2011, the RO acknowledged that an increased rating for left lower extremity radiculopathy would be included in the adjudication of his claim.  For the remainder of the analysis in this section, the Board will address the severity of the left leg radiculopathy and neuropathy.  The claim for increased rating for the lumbar disc disability is addressed in the remand below. 

In September 2009, a VA advanced registered nurse practitioner (ARNP) noted the Veteran's reports of burning and tingling pain and numbness of the left thigh radiating to the foot with flare-ups after prolonged standing, walking, or sitting. The Veteran was able to walk up to one-quarter mile.  There continued to be no bowel or bladder deficits.  Muscle strength, tone, and position sense were normal, but the ARNP observed a partial loss of vibration and light touch sense in the left lower extremity and the absence of left ankle reflex. 

In a January 2010 letter, the Veteran's private orthopedic physician noted that he had been treating the Veteran with spinal injections and neuropathic medication.   He noted that the L4 and L5 roots were being compressed by substantial body weight when the Veteran stood which limited extended standing and sitting.  In records of adjudication by SSA, the Veteran reported that he was able to drive an automobile but could not do yard work.  A series of electrodiagnostic tests directed by the private physician showed left L3-L4 and S1 radiculopathy and early/mild peripheral neuropathy.   The Veteran underwent lumbar decompression surgery on February 2, 2011.  In letters in January and April 2011, the Veteran's neurologist noted that the Veteran had normal gait and motor strength and that his pain symptoms were 100 percent better following a lumbar decompression procedure in February 2011.  The neurologist noted that the Veteran had returned to riding a motorcycle, that prescription medications were terminated, and that the Veteran was participating in a rehabilitation program.  In a March 2011 rehabilitation summary report, a therapist noted that the Veteran continued to experience absent reflex response in the left knee and ankle but was able to walk one-quarter mile and ride a motorcycle for up to one hour.  

In September 2011, a VA physician accurately summarized the history and the Veteran's report that the decompression procedure in February 2011 had made the pain more tolerable but that he still required medication and had difficulty bending and sitting. The Veteran no longer reported radiating pain but reported that he stopped working in 2009 in part because of all the limitations imposed by his lumbar spine disability.  On examination, the physician noted normal left lower extremity strength, muscle tone, and reflexes but some sensory loss in the left ankle and foot.  The physician noted that the Veteran's response to the clinical testing was inconsistent and did not yield objective evidence of radiculopathy. 

Later in September 2011, the RO denied a rating in excess of 10 percent for left lower extremity radiculopathy based largely on the observations of the private and VA examiners in 2011, noted above.  

On November 27, 2012, the Veteran underwent a thoracic laminotomy and the implantation of a spinal cord stimulator at a private medical center.  On April 17, 2014, the Veteran underwent placement of a morphine pump.  In a May 2014 follow-up examination, the private attending physician noted that the Veteran continued to experience leg pain but was able to do more activity for a longer period of time.  Motor strength, tone, and gait were intact with no requirement for support devices.  The physician advised that the Veteran could return to full activity eight weeks after the 2014 procedure.   

On June 30, 2014, the Veteran underwent another VA orthopedic examination.  The examining physician noted the Veteran's report of worsening back and radiating pain since the September 2011 VA examination and as a result had undergone placement of a stimulator in 2012 and a morphine pump in April 2014.  Despite the appliances and medication, the Veteran reported that he continued to experience moderate pain radiating to the left foot.  On examination, muscle strength was normal but reflexes in the left knee and ankle were absent.  Sensation in the lower left leg was decreased.  The physician assessed the level of paresthesia and radiculopathy as mild but noted that the Veteran was not experiencing a flare-up at the time of the examination which could significantly limit functional ability.  

In July 2014, the RO granted a 20 percent rating for left lower extremity radiculopathy, effective June 30, 2014, the date of the VA examination.  

During the February 2015 Board hearing, the Veteran testified that the pain radiating from the lumbar spine to the lower left leg became more severe in 2012 leading to the placement of the stimulator in November 2012 that blocked some of the pain.  The Veteran reported that the morphine pump was placed in April 2014 to further control the radiating pain.  The Veteran testified that he could no longer work or participate in many recreational activities in part because he could not sit or stand for any length of time.  He stated that a VA vocational/rehabilitation program counselor advised him that he was not eligible for a training program because of the severity of his spinal disability.  

The Veteran is competent and credible to report on his observed symptoms of radiating pain to the left leg, weakness, and limitation of mobility as his reports were accepted by clinicians without challenge as exaggerated.  The Board places less probative weight on his report of a loss of muscle and strength in the leg as these reports are inconsistent with all clinical observations throughout the period of the appeal.  

As a preliminary matter, the Board finds that Diagnostic Code 8520 pertaining to incomplete paralysis of the sciatic nerve is most appropriate for rating the left lower extremity neurological disability.  A rating for the residuals of degenerative disc disease of the lumbar spine and spinal surgery remains under review as noted in the remand section below.  The General Rating Formula for Diseases and Injuries of the Spine contemplates pain radiating from the affected discs.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).  Therefore, the focus of this analysis is on the neurological effects specific to the lower leg such as paresthesia, muscle weakness and atrophy, and loss of sensation, reflex, and muscle control associated with the affected nerve distribution.  In this case, the medical evidence shows that the Veteran's symptoms appear in left knee and foot and are associated with disc levels at L5 and S1.  Therefore, a rating under the provisions of Diagnostic Code 8520 for the sciatic nerve is most appropriate and provides the highest schedular ratings.  

Prior to November 27, 2012, the Veteran's left lower leg radiculopathy and neuropathy is best assessed as mild incomplete paralysis, warranting a 10 percent rating.  Although the Veteran credibly reported burning and numbness in the lower leg, examiners noted only a mild loss of sensation with normal muscle tone and strength.  For this period, a higher rating for disability comparable to moderate incomplete paralysis is not warranted because the Veteran was able to walk up to one-quarter mile with a normal gait.  Absent ankle reflex was noted in some but not all examinations, but there was no loss of muscle control of the knee and foot.  Following electrodiagnostic tests in 2010, the private physician evaluated the left leg neuropathy as mild and after decompression surgery in 2011, the Veteran's symptoms improved, and he was able to ride motorcycles but was still not able to perform yard work.   

The Board also finds that, with resolution of all reasonable doubt in the Veteran's favor, a 20 percent but no higher rating is warranted from November 27, 2012.  Placement of the stimulator and morphine pumps were necessary to control worsening overall symptoms, but the Veteran's motor strength, tone, and gait were intact with no requirement for support devices.  The Veteran was permitted a greater range of activity.  Although the June 2014 VA examiner assessed the severity of the neurological disorder as mild, he noted that flare-ups would likely manifest with more severe symptoms.  He also noted that knee and ankle reflexes were absent and that sensation was further decreased.  Resolving all doubt in favor of the Veteran and placing probative weight on the need for the stimulator and morphine pump to reduce the radicular effects causing loss of reflexes and reduced sensitivity, the Veteran's disorder is best assessed as moderate as of November 27, 2012.  A higher rating for disability comparable to moderately severe incomplete partial paralysis is not warranted because the Veteran has had no loss of muscle strength or control and was able to walk up to one-quarter mile without support devices.  Although the Veteran reported that he was unable to perform yard work, there is no indication that he has been unable to perform daily activities of living to include driving an automobile.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected left extremity radiculopathy/neuropathy been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to appeal.   Here, the rating criteria adequately contemplate the Veteran's left leg and foot burning, numbness, and reduce reflexes and their contribution to his mobility limitations.  Higher ratings are available for more severe loss of muscle control and sensation.  Higher ratings are also available for radiating pain but are best addressed in the rating of the underlying lumbar spine disc disease that remains under development.  Thus, the Board finds that the rating schedule contemplates the described symptomatology to the extent attributable to the service-connected chronic left lower extremity radiculopathy/neuropathy and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected disability under consideration at any pertinent point.   

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with the single service-connected disability experienced ( although the rating for the Veteran's lumbar spine disease remains under consideration, as noted below).   

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not required at this time.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, although a 20 percent rating for left lower extremity radiculopathy is warranted from November 27, 2012, any higher rating prior to or since that date must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a 20 percent rating from an earlier date, but finds that the preponderance of the evidence is against assigning any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sleep apnea is denied. 

A rating in excess of 10 percent for left lower extremity radiculopathy, prior to November 27, 2012 is denied. 

A 20 percent rating for left lower extremity radiculopathy, from November 27, 2012, is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for residuals of degenerative disc disease of the lumbar spine and for a TDIU is warranted.  

As noted in the Introduction above, the Veteran has disagreed both with the ratings assigned for degenerative disc disease of the lumbar spine post L3-L4-L5 discectomy, and the denial of a TDIU.  However, the AOJ has not yet issued an SOC with respect to these matters, the next step in the appellate process.   See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, these matters must be remanded to the AOJ for the issuance of an SOC. Id.  

The Board notes that Issuance of an SOC as to these matters will enable the AOJ to correct any error or deficiencies in the September 2011 rating decision, to include the effective dates assigned for the temporary total rating.  In this regard, the Board notes that the assigned dates for the temporary total rating for convalescence are inconsistent with the evidence of record showing that the Veteran underwent lumbar decompression surgery on February 2, 2011 and not in 2010.

  
The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status a timely, perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate SOC addressing the ratings assigned for degenerative disc disease of the lumbar spine post L3-L4-L5 discectomy (to include the effective dates assigned for the temporary, 100 percent rating for convalescence from spinal decompression surgery in 2011), as well as the denial of a TDIU, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to those matters.

The Veteran and his representative are reminded that to obtain appellate review of any issue not currently in appellate status, a timely, perfected appeal must be filed-with respect to the matters referenced above, within 60 days of the issuance of the SOC. 

2.  To avoid further remand, if in order, an appeal as to any above-referenced matter(s) should not be certified to the Board until after the Veteran perfects an appeal as to any matter(s) identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


